718 S.E.2d 153 (2011)
STATE
v.
Lindo NICKERSON.
No. 90P07-2.
Supreme Court of North Carolina.
October 6, 2011.
Lindo Nickerson, Smithfield, for Nickerson, Lindo.
Kathleen U. Baldwin, Assistant Attorney General, for State of NC.
Sam Currin, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 27th of July 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 6th of October 2011."
JACKSON, J. recused.